UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2012 Item 1. Report to Stockholders. Global Equity Fund SEMI-ANNUAL REPORT For the Six Months Ended December 31, 2012 Table of Contents A Message to Our Shareholders 2 Percentage of Holdings by Country 9 Expense Example 9 Schedule of Investments 12 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 22 Approval of Investment Advisory Agreement 31 Additional Information 34 Portfolio 21 Global Equity Fund Dear Shareholders and Friends, Global stock markets produced strong returns during the second half of 2012 and the Portfolio 21 Global Equity Fund (the “Fund”) more than kept pace, outperforming the primary benchmark by over 2%.As pleased as we are to have been able to deliver a strong finish to a good year for you, we are more enthusiastic about the quality of the portfolio.We are continuously searching the world for high quality companies that are also leaders in environmental, social, and corporate governance practices–and whose stocks can be purchased for what we believe are reasonable valuations.We like what we have been seeing in this regard.We believe the portfolio continues to be well positioned, given the ongoing mix of bits of positive economic news, tempered by the realities of slower than hoped for economic growth, along with the well-known debt loads of the world’s developed country governments. As of December 31, 2012, the Fund’s assets were $381.8 million.Performance is presented below: Average Annual Gross 6 1 3 5 10 Since Expense Month Year Years Years Years Inception Ratio Retail (PORTX) Inception: 9/30/99 11.97% 15.17% 5.00% -0.43% 8.12% 4.35% 1.47% Institutional (PORIX) Inception: 3/30/07 12.14% 15.51% 5.31% -0.13% 8.44% 4.66% 1.17% MSCI World Equity Index (Gross) 9.64% 16.54% 7.53% -0.60% 8.08% 3.05% MSCI World Equity Index (Net) 9.36% 15.83% 6.93% -1.18% 7.51% 2.54% PORIX performance reflects a blend of retail class shares (PORTX) and institutional class shares (PORIX) adjusted to reflect institutional class (PORIX) fees.PORTX performance is used from fund inception date, 9/30/99, until the launch of PORIX on 3/30/07.PORIX performance is used from 3/30/07 to date. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 877-351-4115 or by visiting www.portfolio21.com.The Fund will assess a 2.00% fee on certain redemptions for shares purchased and held for less than 2 months.Performance data does not reflect the redemption fee.If it had, returns would be lower. 2 Annual environmental review completed Searching the world for quality companies is a major portion of the work done every day at Portfolio 21.However, monitoring and researching our current holdings, the companies in which we have already invested your funds, is also a daily process and arguably more important than looking for that next great opportunity.As we work to monitor the financial results of the companies in the Fund, we are able to gain insight into their financial performance through their regular reporting cycle and required filings with the Securities and Exchange Commission in the U.S., or foreign counterparts for non-U.S. securities.However, as we work to monitor companies’ environmental, social, and governance (ESG) performance we have no industry standard or government-required reporting structure to turn to for information.This is why our research analysts are continuously gathering information from various sources about industries and specific companies. Over and above our ongoing monitoring, we conduct a formal, in-depth review of every one of the stocks in the Fund each year.The review process uses tools that are proprietary to Portfolio 21 and involves desk research drawing upon independent sources as well as direct company engagement.This process takes several weeks to complete and results in updated company and industry profiles; ESG issues and practices are progressing rapidly and these reviews allow us to stay abreast of our current holdings, as well as emerging industry best practices.2012’s review of holdings was completed during the second half of the year and we are pleased to report no adverse findings.In fact, we are very pleased with the leadership and innovation occurring among the companies in the Fund. Recent Divestments due to ESG Criteria:Ecolab & United Natural Foods However, after the annual reviews were completed, events occurred at two Fund holdings, Ecolab and United Natural Foods, Inc., that caused us to divest our positions in those companies. Ecolab was sold as a result of the company’s proposed acquisition of Champion Technologies, which followed the firm’s 2011 acquisition of Nalco.These water treatment related acquisitions significantly increase Ecolab’s exposure to the energy sector, as their products are used in oil and gas production.Prior to these acquisitions, Ecolab had virtually no exposure to the fossil fuel sector; their business was making and selling cleaning and sanitation solutions to the food service, consumer, and healthcare sectors. During our initial research on Ecolab, Portfolio 21 engaged the company in lengthy discussions to ensure that it met our raw material guidelines; specifically that it was dedicated to formulating non-toxic substances with the least impact on human and environmental health.With Ecolab’s recent acquisitions, Portfolio 21 does not anticipate that these same standards will be met.We believe that Ecolab’s risk profile has shifted with its new increased emphasis on the fossil fuel sector and that the company will likely face more stringent chemical regulations and increased litigation. 3 We also sold our shares in United Natural Foods, Inc. (UNFI), the largest distributor of natural foods in the U.S.On the evening of December 10, 2012 workers at the company’s Washington distribution center went on strike, citing 50 unfair labor practice violations.On December 13, UNFI published a press release, stating that “It is pleased that members of Teamsters Local 117 have voted to end its strike and return to work.”UNFI also stated that it looked forward to continuing negotiations; however, when the union workers returned, 72 of the 163 warehouse workers who went on strike had been fired.In solidarity, the strike resumed that evening.Portfolio 21 wrote to the company seeking additional information on the specific steps it was taking to improve its employee relations and did not receive a response.The company’s poor treatment of its workers and lack of transparency in its communications led us to sell the stock during the first days of 2013. Strong leadership by Natura Cosmeticos Brazilian cosmetics company Natura Cosmeticos, a holding for over five years, demonstrated especially strong leadership during the fourth quarter.The company’s business is based on the “sustainable use of natural resources and respect for regional and local cultural traditions.”Natura Cosmeticos works closely with its suppliers in the promotion of organic and biodynamic agricultural models.Recently, the company launched its Sustainable Supply Chain strategy for suppliers.This strategy’s social and environmental indicators measure a supplier’s performance on carbon emissions, water consumption, solid waste generation, investment in education, training, inclusion of disabled employees, and occupational safety.Natura Cosmeticos has also completely eliminated the use of parabens from its production formulations.Parabens are allowed in cosmetic formulations in most countries; however, Natura Cosmeticos banned these chemicals based on the lack of consensus regarding their safety.Portfolio 21 believes that the company’s leadership and transparency surrounding its supply chain and raw material inputs will place the company at a competitive advantage by minimizing its exposure to future chemical regulations and operating risks. Management Discussion of Fund Performance Equity markets rallied over the past six months as investor confidence in a sustained global economic recovery strengthened.After four years, we appear to be moving beyond the financial crisis.Europe is stabilizing and an economic rebound appears to be more plausible.China is improving on greater global demand for its manufactured goods and the U.S. economy is making positive strides in the hardest hit employment and housing sectors.Furthermore, sustained central bank intervention has made equities more attractive than other asset classes. Every economic sector in the MSCI World Equity Index exhibited positive performance returns during the second half of 2012.With the exception of the 4 information technology sector, the more economically sensitive sectors performed the best.The Fund’s higher-than-benchmark weighting in the industrials and healthcare sectors boosted performance.A dozen of the Fund’s industrial holdings appreciated double-digit percentages.Shares of Generac Holdings jumped more than 80% over the period on strong product demand due to power disruptions caused by recent severe storm activity.Canadian Pacific Railway, Eaton, and Schneider Electric all appreciated more than 30% on company-specific optimism.In healthcare, several of the Fund’s top holdings gained more than 10% due to solid financial results, including Roche, Novo Nordisk, and Baxter International. The biggest performance detractor for the Fund over the last six months was underrepresentation in financial services stocks.The financial sector produced the highest returns for the benchmark and also represents its highest weighting.We continue to vet investment opportunities here, but we are not as enthusiastic as other investors on the sector.Lower-than-benchmark performance in the consumer discretionary sector also acted as a drag on Fund performance during the period.Nike and Accor performed very well, but Staples and Tractor Supply lost value.However, this was more than offset by the strong performance of consumer staples stocks in the Fund.Svenska Cellulosa, Natura Cosmeticos, and Henkel all rose more than 20% on robust sales in emerging market economies. We are pleased with the operating fundamentals of the current Fund holdings on average compared with the global equity market.We continue to find companies with above-average profit and growth characteristics.We find that the price we have to pay for what we consider to be excellent companies is reasonable compared with the market and by historic standards.The following table highlights some of the past, present, and future metrics that illustrate the Fund’s fundamental and valuation positives. 5 Portfolio 21 Global MSCI World Equity Fund Equity Index Growth measures: EPS – 5 Year Geometric Growth (Latest Filing) 6.47 4.94 EPS – Estimated Long Term Growth Last 12 months Sales Growth 7.71 4.17 Profitability measures: 5 Year Average Return On Equity (Latest Filing) Estimated ROE (Forward 12 Months) 5 Year Average Net Profit margin Valuation measures: 5 Year Average P/E Ratio Current P/E Ratio (Trailing 12 Months) Estimated P/E Ratio (Forward 12 Months) This is not a forecast of the Fund’s future performance.Earnings growth for a fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Companies are generally in good fundamental shape and expectations are for modest profit gains as we head into 2013.That being said, there are some things worth noting on the risk side of the ledger: • While a greater than average number of S&P 500 companies beat their earnings estimates for the third quarter, over half of the companies missed their revenue estimates, which indicates cost cutting is still a major driver of profit increases. • In our opinion, big banks, due to lack of meaningful legislation since 2009, are still “too big too fail,” more opaque, and more risk-oriented than ever. This could present an ongoing risk to a recovering world financial system. • “Fixes” to Europe and the Fiscal Cliff contained more than a little deferment, which will need to be dealt with at some future point. • The Federal Reserve continues to pump liquidity into the U.S. economy and has been successful in its stated goal of raising stock prices. What remains to be seen are the consequences of such money printing, both intended and unintended, once it stops and interest rates begin to rise. Given these risks, among others, and the projected moderating of corporate profits, we continue to hold and seek companies whose growth prospects are least affected, due to product, market, and business model advantages. Since Portfolio 21 began in 1999, we have remained true to our investment philosophy and long-term approach.We believe Portfolio 21’s investment process identifies companies that have a higher probability of adaptation in the 6 context of ecological limits, making them better investments over the long term.As always, we welcome your comments and questions.You can reach us at welcome@portfolio21.com. Sincerely, The Portfolio 21 Investment Management Team John Streur Jim Madden Tony Tursich President Chief Investment Officer Senior Portfolio Manager Beth Williamson Emily Lethenstrom Senior Research Analyst Senior Research Analyst Opinions expressed are subject to change at anytime, are not guaranteed and should not be considered investment advice. The Fund invests in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting standards. The Fund invests in smaller companies that involve additional risks such as limited liquidity and greater volatility. The Fund’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. Please see the following semi-annual report for the Fund’s holdings as of December 31, 2012. Current and future portfolio holdings are subject to risk. The MSCI World Equity Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance.An investment cannot be made directly in an index.Gross total return indices reinvest as much as possible of a company’s dividend distributions.The reinvested amount is equal to the total dividend amount distributed to persons residing in the country of the dividend-paying company.Gross total return indices do not, however, include any tax credits.Net total return indices reinvest dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. Must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the Fund including investment objectives, risks, charges, and expenses. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells. 7 Earnings per share is calculated by taking the total earnings divided by the number of shares outstanding.Five Year Geometric Growth is the estimated compounded annual growth rate of earnings per share over the past five years.Estimated Long Term Growth is the current estimated compounded annual growth rate of earnings per share over the company’s next full business cycle (typically 3-5 years). Return on Equity is the amount, expressed as a percentage, earned on a company’s common stock investment for a given period. S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the U.S. equity market. The SEC does not approve or disapprove of these securities. The Fund is distributed by Quasar Distributors, LLC. 8 Portfolio 21 Global Equity Fund PORTFOLIO HOLDINGS BY COUNTRY at December 31, 2012 (Unaudited) Portfolio Holdings Percent of Net Assets Belgium $ % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Japan % Netherlands % Portugal % South Korea % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Other Assets in Excess of Liabilities %* Total $ % * Less than 0.05%. EXPENSE EXAMPLE for the Six Months Ended December 31, 2012 (Unaudited) As a shareholder of Portfolio 21 Global Equity Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/12 –12/31/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently charges a $15.00 fee.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares less than 60 days after 9 Portfolio 21 Global Equity Fund EXPENSE EXAMPLE (Unaudited), Continued you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 10 Portfolio 21 Global Equity Fund EXPENSE EXAMPLE (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Portfolio 21 Global Equity Fund – Retail Class Actual Hypothetical (5% annual return before expenses) Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/12 12/31/12 7/1/12 – 12/31/12* Portfolio 21 Global Equity Fund – Institutional Class Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.45% for Retail Class shares and 1.15% for Institutional Class shares multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 11 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Unaudited) Shares Value COMMON STOCKS: 94.5% Automobiles & Components: 2.3% Deere & Co. (United States) $ Johnson Controls, Inc. (United States) Banks: 1.6% New Resource Bank (United States) (a)(b) The Toronto Dominion Bank (Canada) (a) Capital Goods: 7.2% Ameresco, Inc. (United States) (a) Atlas Copco AB – Class A (Sweden) Eaton Corp. PLC (Ireland) Schneider Electric SA (France) SKF AB – Class B (Sweden) Tennant Co. (United States) Commercial Services & Supplies: 2.4% IHS, Inc. (United States) (a) Waste Management, Inc. (United States) Communications Equipment: 1.6% Ericsson (Sweden) Computers & Peripherals: 1.8% Apple, Inc. (United States) Construction & Engineering: 1.4% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 3.1% Koninklijke Philips Electronics NV (Netherlands) Nike, Inc. (United States) Diversified Financial Services: 1.0% Intercontinental- Exchange, Inc. (United States) (a) Electrical Equipment: 1.1% Generac Holdings, Inc. (United States) Electronic Products: 0.7% Corning, Inc. (United States) Food & Staples Retailing: 2.1% Jeronimo Martins, SGPS, SA (Portugal) United Natural Foods, Inc. (United States) (a) Food, Beverage & Tobacco: 2.9% Cosan Ltd. – Class A (Brazil) Danone (France) Unilever PLC (Netherlands) Health Care Equipment & Supplies: 4.4% Baxter International, Inc. (United States) Covidien PLC (Ireland) The accompanying notes are an integral part of these financial statements. 12 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Unaudited), Continued Shares Value Health Care Equipment & Supplies (Continued) Smith & Nephew PLC (United Kingdom) $ Hotels, Restaurants & Leisure: 0.8% Accor SA (France) Household & Personal Products: 0.7% Natura Cosmeticos SA (Brazil) Insurance: 1.2% Metlife, Inc. (United States) Internet Software & Services: 1.7% eBay, Inc. (United States) (a) Life Sciences Tools & Services: 1.0% Life Technologies Corp. (United States) (a) Machinery: 0.8% Xylem, Inc. (United States) Materials: 7.0% Novozymes A/S – Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Svenska Cellulosa AB – Class B (Sweden) Umicore (Belgium) Personal Products: 1.3% L’oreal (France) (a) Pharmaceuticals & Biotechnology: 13.1% Novartis AG (Switzerland) Novo-Nordisk A/S (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 1.8% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SA – REIT – (France) Retailing: 2.0% Hennes & Mauritz AB – Class B (Sweden) The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) Semiconductors & Semiconductor Equipment: 4.4% Applied Materials, Inc. (United States) Samsung Electronic Co. Ltd. (South Korea) Taiwan Semiconductor Manufacturing Company Ltd. SA – ADR (Taiwan) Software & Services: 7.3% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) The accompanying notes are an integral part of these financial statements. 13 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Unaudited), Continued Shares Value Software & Services (Continued) Google, Inc. (United States) (a) $ Technology Hardware & Equipment: 5.4% Cisco Systems, Inc. (United States) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Telecommunication Services: 2.6% China Mobile Ltd. (Hong Kong) Vodafone Group PLC (United Kingdom) – ADR Transportation: 4.6% Canadian Pacific Railway Ltd. (Canada) (a) East Japan Railway Co. (Japan) Expeditors International of Washington, Inc. (United States) FedEx Corp. (United States) MTR Corp. (Hong Kong) Utilities: 5.2% ITC Holdings Corp. (United States) National Grid PLC (United Kingdom) Ormat Technologies, Inc. (United States) Red Electrica Corporacion SA (Spain) SSE PLC (United Kingdom) TOTAL COMMON STOCKS (Cost $265,745,756) PREFERRED STOCKS: 2.5% Banks: 1.2% Banco Bradesco SA (Brazil) Household & Personal Products: 1.3% Henkel KGaA (Germany) TOTAL PREFERRED STOCKS (Cost $6,821,407) The accompanying notes are an integral part of these financial statements. 14 Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2012 (Unaudited), Continued Shares Value SHORT-TERM INVESTMENT: 3.0% Money Market Fund: 3.0% Fidelity Money Market Portfolio – Select Class, 0.090%^ $ TOTAL SHORT-TERM INVESTMENT (Cost $11,686,879) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $284,254,042) Other Assets in Excess of Liabilities: 0.0%# TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) A portion of this security is considered illiquid.As of December 31, 2012 the total market value of securities considered illiquid was $1,800,000 or 0.5% of net assets. ADR American Depositary Receipt REIT Real Estate Investment Trust ^ Seven-day yield as of December 31, 2012. # Less than 0.05%. Percent of Total Country Net Assets Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Japan % Netherlands % Portugal % South Korea % Spain % Sweden % Switzerland % Taiwan % United Kingdom % United States % Other Assets in Excess of Liabilities#: % % The accompanying notes are an integral part of these financial statements. 15 Portfolio 21 Global Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2012 (Unaudited) ASSETS Investments in securities, at value (Cost $284,254,042) $ Cash 85 Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Currency payable 88 Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Distribution fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments Net unrealized depreciation on foreign currency and translation of other assets and liabilities in foreign currency ) Net assets $ Retail Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ Institutional Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 16 Portfolio 21 Global Equity Fund STATEMENT OF OPERATIONS For the six months ended December 31, 2012 (Unaudited) INVESTMENT INCOME Dividends (net of foreign withholding tax of $139,255) $ Interest Total investment income EXPENSES Investment advisory fees Distribution fees – Retail Class Transfer agent fees Administration fees Custody fees Fund accounting fees Registration fees Miscellaneous expenses Reports to shareholders Audit fees Chief Compliance Officer fees Legal fees Trustee fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments and foreign currency transactions Change in net unrealized appreciation on investments Change in net unrealized appreciation of translation of other assets and liabilities in foreign currency Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 17 Portfolio 21 Global Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, Year Ended June 30, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) of translation of other assets and liabilities in foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares – Retail Class (a) ) ) Net decrease in net assets derived from net change in outstanding shares – Institutional Class (c) ) ) Total decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed/(accumulated) net investment income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 18 Portfolio 21 Global Equity Fund STATEMENT OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions for Retail Class shares is as follows: Six Months Ended December 31, 2012 Year Ended (Unaudited) June 30, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $2,357 and $22,870, respectively. (c) Summary of capital share transactions for Institutional Class shares is as follows: Six Months Ended December 31, 2012 Year Ended (Unaudited) June 30, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (d) Net decrease ) $ ) ) $ ) (d) Net of redemption fees of $60 and $10, respectively. The accompanying notes are an integral part of these financial statements. 19 Portfolio 21 Global Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Retail Class Six Months Ended December 31, Year Ended June 30, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income * * Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) ) Total distributions ) Paid-in capital from redemption fees * Net asset value, end of period/year $ Total return %^ )% % % )% )% SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate 8 %^ 28
